DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/8/21 has been entered. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The Applicants argue that the previous art of record does not anticipate or render obvious the claims as currently amended. The Examiner provides new art rejections below necessitated by the current amendments.

Claim Rejections - 35 USC § 101
Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Step 1: Is the claim to a process, machine, manufacture, or composition of matter? Yes—claim 1 recites a computer-implemented method, which is a process.
Step 2A, prong one: Does the claim recite an abstract idea, law of nature or natural phenomenon? Yes—the limitations identified below each, under its broadest reasonable interpretation, covers performance of the limitation in the mind:
“extracting a first text segment from corpora that describe one or more electrical, mechanical, or hydraulic systems”;
“applying a set of syntactic parsing rules... to generate a first parsed text segment”;
“generating... a first knowledge model element that identifies a first relationship between a first plurality of components of a first system”;
“generating an association between the first knowledge model element and a plurality of pre-existing knowledge models”; and
“generating a geometry of a first component”.
Therefore, the claim recites a mental process.
Step 2A, prong two: Does the claim recite additional elements that integrate the judicial exception into a practical application? No—the judicial exception is not integrated into a practical application. The mental processes identified above have long been performed by human design engineers. Although the claim recites that the recited functionality is performed as part of a “computer-implemented method”, the recited ‘computer’ is recited at a high-level of generality such that it amounts to no more than a mere instructions to apply the exception using a generic computer component.
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No—the only limitation on the performance of the described method is that it must be “computer-implemented”. The claim thus recites computing only at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. The statement that the method is performed by computer does not satisfy the test of “inventive concept.” See Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 134 S. Ct. 2347, 2360 (2014).
For the reasons above, claim 1 is rejected as being directed to non-patentable subject matter under §101. This rejection applies equally to independent claims 11 and 21, which recite a computer-readable media and a system, respectively, as well as to dependent claims 2-10 and 12-20. The additional limitations of the dependent claims are addressed briefly below:
Dependent claims 2 and 12 additionally recite “wherein applying the set of syntactic parsing rules comprises determining a part of speech for each element”. This is an additional mental process.
Dependent claims 3 and 13 additionally recite “wherein the first relationship comprises a taxonomic relationship”. This is additional information about the mental processes identified in claim 1.
Dependent claims 4 and 14 additionally recite “wherein the first relationship identifies that the first component comprises [or subsumes] the second component”. This is additional information about the mental processes identified in claim 1.
Dependent claims 5 and 15 additionally recite “wherein the first relationship comprises a structural relationship”. This is additional information about the mental processes identified in claim 1.

Dependent claims 7 and 17 additionally recite “wherein the first relationship comprises a functional relationship between the first component of the first system and a second component”. This is additional information about the mental processes identified in claim 1.
Dependent claims 8 and 18 additionally recite “wherein the first relationship identifies that the first component is configured to transfer at least one of energy, force, or torque to the second component”. This is additional information about the mental processes identified in claim 1.
Dependent claims 9 and 19 additionally recite “extracting a second text segment from the corpora; applying the set of syntactic parsing rules to the second text segment to generate a second parsed text segment; and generating ... a second knowledge model element that identifies a second relationship.” These are each additional mental processes.
Taken alone, the additional elements of the dependent claims above do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The following are the references relied upon in the rejections below:
Srinivasan, primary reference (US 2009/0012842 A1)
Borst (P. Borst and Akkermans, H., "Engineering ontologies", International Journal of Human–Computer Studies 46, 1997, pp. 365–406.)
Lee (“Geometric reasoning for knowledge-based parametric design”, Computer-Aided Design, vol. 26, no. 10, pp. 631-41, 1996.)
Leone (US 2012/0079912 A1)
Shvaiko (Shvaiko P, Euzenat J. Ontology matching: state of the art and future challenges. IEEE Transactions on knowledge and data engineering. 2011 Dec 13; 25(1):158-76.)
Sporer (US 2011/0093465 A1)
Tarbouriech (US 6,910,004 B2)

Claims 1, 3, 4, 9, 11, 13, 14, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan, Lee, and Shvaiko.
Regarding claims 1, 11, and 21 Srinivasan discloses a computer-implemented method (and a related non-transitory computer readable medium, see [6] and [144], and a related system) for generating a knowledge base, the method comprising:
extracting a first text segment from a corpora that describe one or more ... systems;
[0006] “dividing documents from the corpus into sentences”; the examiner interprets ‘system’ as encompassing the set of interrelated elements forming a complex whole which is described by the ontology generated by the Srinivasan system, e.g. as depicted in fig. 1 and fig. 44.
applying a set of syntactic parsing rules to the first text segment to generate a first parsed text segment;
[0006] “parsing each sentence into entries”.
generating, based on the first parsed text segment, a first knowledge model element that identifies a first relationship between a first plurality of components of a first system ...
[0006] “creating a knowledge graph comprising a plurality of statements, wherein each statement is obtained from a portion of the corpus, each statement comprising at least for elements wherein two elements are terms, one element is a directional relation that connects the two terms to form an association, and one element is an estimated probability that the assertion is true or false”.
Although Srinivasan discloses the limitations noted above, the reference does not disclose its application specifically to an electrical, mechanical, or hydraulic system. However, Lee uses knowledge graphs to help automate mechanical parts design. (See e.g. fig. 10, illustrating a 2D design example for a bicycle frame.) Various mechanical relationships are described at pp. 832-33, e.g. Distance L1 L2, Angle L1 L2, Tangent L C*, Radius C R, etc. Additionally, Lee discloses the following further limitation which Srinivasan does not seem to disclose explicitly:
generating a geometry of a first component included in the first plurality of components based on the first knowledge model element ...
P. 839, second col.: the described system uses a 2D feature section sketch as well as geometric constraints to develop a 3D feature volume, i.e. a three-dimensional geometry. See fig. 11 and accompanying description.
See also pp. 832-33 discussing “graph representations of constraints and rules” (equivalent to the recited “knowledge model elements”). Fig. 1 illustrates constraints (which are also boundary conditions) imposed on component C by components C1 and C2. Likewise, figs. 8 and 10 each illustrate constraints imposed on the geometry of a multi-part object by each constituent sub-part.
At the time of filing, it would have been obvious to a person of ordinary skill to combine the techniques described by Lee for knowledge based parametric design, i.e. generating 2D and 3D geometries based on a graph representation of constraints and rules, with the techniques for ontology creation described by Srinivasan. Such a combination would allow engineers to automate a tedious but non-creative part of their job: estimating product performance characteristics based on varying parameter choices. A knowledge-bases system such as the one described in Lee depends upon the availability of a suitable ontology/knowledgebase, (see e.g. pp. 832-33: “graph representations of constraints and rules”) however the generation of such an ontology/knowledgebase is largely beyond the scope of the Lee disclosure. Srinivasan teaches how to generate of such an ontology/knowledgebase automatically.
Shvaiko discloses the following further limitation which neither Srinivasan nor Lee discloses explicitly:
generating an association between the first knowledge model element and a plurality of pre-existing knowledge models based on a statistical analysis of a plurality of text segments associated with the plurality of pre-existing knowledge models;
PP. 159-60: “Given two ontologies, a correspondence is a 4-uple:
(id, e1; e2; r),such that:• id is an identifier for the given correspondence;• e1 and e2 are entities, e.g., classes and properties of the first and the second ontology, respectively;• r is a relation, e.g., equivalence (=), more general ..., disjointness ...., holding between e1 and e2.The correspondence id; e1; e2; ri asserts that the relation r holds between the ontology entities e1 and e2.”

    PNG
    media_image1.png
    528
    1114
    media_image1.png
    Greyscale
Shvaiko, fig. 1 (p. 159), annotated by the Examiner.
While fig. 1 displays generating an ‘association’ between a “first knowledge model element” and one pre-existing knowledge model”, this process can be repeated for a plurality of pre-existing knowledge models. For instance, Shvaiko discusses matching tasks for three ontologies at p. 164, sec. 5.2 (mentioning the Google, Yahoo, and Looksmart web directories). Additionally, p. 168 discusses using “multiple sources, such as domain specific ontologies and upper level ontologies... [and] selecting one or a combination of these to use.” (Emphasis added.)The Examiner interprets “statistical analysis of a plurality of text segments” as encompassing each of the following techniques disclosed by Shvaiko: TF-IDF vectors with cosine similarity metrics, edit distance, substrings, and Levenstein distance (each disclosed at p. 161-62, see e.g. table 1).
At the time of filing, it would have been obvious to a person of ordinary skill to combine the techniques disclosed by Shvaiko for ontology matching with the combined system of Srinivasan / Lee because these techniques provide for ontology merging, allowing the system to take advantage of pre-e.g. mechanical/electric/hydraulic-specific models, industry-specific models, or component manufacturer-specific models. All three disclosures pertain to ontology creation, management, and use.

Regarding claims 3 and 13, Srinivasan discloses their further limitation wherein the first relationship comprises a taxonomic relationship between a first component of the first system and a second component of the first system ([0070] “A is_a B. or A belongs to the set of B” and “A part_of B, and other arbitrary semantic relationships”).

Regarding claims 4 and 14, Srinivasan discloses their further limitation wherein the first relationship identifies that the first component comprises the second component or that the first component subsumes the second component ([0070, “A acts_on B, or A acquires B”).

Regarding claims 9 and 19, Srinivasan discloses their further limitations comprising:
extracting a second text segment from the corpora;
[0006] “dividing documents from the corpus into sentences”; the Examiner notes that the iterative implementation of the described techniques is inherent throughout Srinivasan, as such iteration would be necessary to generate an ontology with a plurality of objects and relationships, e.g. as depicted in fig. 1, fig. 3, and fig. 44.
applying the set of syntactic parsing rules to the second text segment to generate a second parsed text segment;
[0006] “parsing each sentence into entries”.
generating, based on the second parsed text segment, a second knowledge model element that identifies a second relationship between a second plurality of components of the first system.
[0006] “creating a knowledge graph comprising a plurality of statements”.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan, Lee, Shvaiko and Tarbouriech.
Regarding claims 2 and 12, Srinivasan/Lee/Shvaiko disclose the method in claim 1. However, Srinivasan does not teach determining a part of speech when applying a set of syntactic parsing rules.
Tarbouriech discloses a method and computer system for enhanced part-of-speech tagging as well as grammatically disambiguating a phrase. Tarbouriech discloses applying the set of syntactic parsing rules (col. 1, lines 11-20, “The function of a part-of-speech tagger is to associate each word or corresponding sub-unit in a text with an abstract morpho-syntactic category” comprising determining a part of speech for each element included in the first text segment (col. 2, lines 9-16, “assigning at least one part-of-speech tag to a phrase”). Tarbouriech also acknowledges that technical manuals typically contain incomplete sentences (col. 1, lines 42-45) otherwise hard for normal part of speech systems to correctly analyze.
At the time of filing, it would have been obvious to a person of ordinary skill to modify the method of creating a knowledge graph in Srinivasan with the part of speech tagging methods in Tarbouriech, specifically when dealing with technical information. Doing so would have increased the accuracy of the knowledge graph generated by Srinivasan, as ambiguity exists when reading technical manuals such as engineering texts containing short sentences, as recognized by Tarbouriech (col. 1, lines 42-45).

Claims 5-7, 10, 15-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan, Lee, Shvaiko and Sporer.
Regarding claim 5, Srinivasan/Lee/Shvaiko disclose the method in claim 1. However, Srinivasan does not teach a structural relationship between the components.
a structural relationship between the first component of the first system and the second component of the first system.
[0132]: “the technical relationships between the objects… can be in particular structural relationships and/or functional relationships”.
At the time of filing, it would have been obvious to a person of ordinary skill to modify the method of creating a knowledge graph in Srinivasan with the relationship schema of Sporer. Doing so would have increased the types of relationships that could be modeled in a knowledge graph ([0048]).

Regarding claim 6, Srinivasan/Lee/Shvaiko/Sporer disclose the method of claim 5. Sporer further discloses that the structural relationship identifies that the first component is physically connected to the second component within the first system ([0132] “A is accessory for B”).

Regarding claim 7, Srinivasan/Lee/Shvaiko discloses the method in claim 1. However, Srinivasan does not teach a functional relationship between the components. Sporer discloses a relationship comprising a functional relationship between a first component of the first system and a second component of the first system ([0132] “the technical relationships between the objects… can be in particular structural relationships and/or functional relationships”).
At the time of filing, it would have been obvious to a person of ordinary skill to modify the method of creating a knowledge graph in Srinivasan with the relationship schema of Sporer. Doing so would have increased the types of relationships that could be modeled in a knowledge graph [0048].


combining the first knowledge model element and the second knowledge model element to generate a first model of the first system;
[0060] “classes of objects can be deduced automatically”; “generate a hierarchy of objects and/or a hierarchy of classes of objects. The hierarchy can be generated by different schemes.”
generating a classification for the first model based on at least one of the first knowledge model element and the second knowledge model element;
[0032] “Accessing at least one rules database or a stored assignment table, in each case in order to automatically assign to the specific component identifier through the computer a class”.
based on the classification, storing the first model in the knowledge base;
[0032] “for the creation or modification of the data structure”; and
extracting the first model and the first system to initiate a design process.
[0060] “the generated technical metrics can also be represented as a result on a user interface”.
At the time of filing, it would have been obvious to a person of ordinary skill to modify the combined method of Srinivasan/Lee/Shvaiko with the classification system of Sporer because doing so would have increased the accuracy of the knowledge graph, and minimized redundancy, which Sporer acknowledges can lead to serious errors [0035].

Regarding claim 15, the above rejection of claim 5 applies equally here.
Regarding claim 16, the above rejection of claim 6 applies equally here.
Regarding claim 17, the above rejection of claim 7 applies equally here.
.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan, Lee, Shvaiko, Sporer, and Leone.
Regarding claim 8, Srinivasan/Lee/Shvaiko/Sporer disclose the method of claim 7. However, neither Srinivasan, Lee, nor Sporer seems to explicitly disclose that a functional relationship can be one of energy, force or torque. However, Leone discloses a pedal system for regulating motor vehicle speed. Leone discloses that the functional relationship identifies that the first component is configured to transfer at least one of energy, force, and torque to the second component ([0010, “The functional relationship between a force which acts on the pedal lever…”). 
At the time of filing, it would have been obvious to a person of ordinary skill to modify the combined system of Srinivasan/Lee/Shvaiko/Sporer with the additional relationship schema of Leone. Doing so would have increased the core types of relationships that could be modeled in a knowledge graph (Sporer, [0048]).

Regarding claim 18, the above rejection of claim 8 applies equally here.

(Alternate rejections) Claims 1, 11, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan, Lee, Borst and Shvaiko.
(Alternate rejections) Regarding claims 1, 11, and 21 Srinivasan discloses a computer-implemented method (and a related non-transitory computer readable medium, see [6] and [144], and a related system) for generating a knowledge base, the method comprising:
extracting a first text segment from a corpora that describe one or more ... systems;

applying a set of syntactic parsing rules to the first text segment to generate a first parsed text segment;
[0006] “parsing each sentence into entries”.
generating, based on the first parsed text segment, a first knowledge model element that identifies a first relationship between a first plurality of components of a first system ...
[0006] “creating a knowledge graph comprising a plurality of statements, wherein each statement is obtained from a portion of the corpus, each statement comprising at least for elements wherein two elements are terms, one element is a directional relation that connects the two terms to form an association, and one element is an estimated probability that the assertion is true or false”.
Although Srinivasan discloses the limitations noted above, the reference does not disclose its application specifically to an electrical, mechanical, or hydraulic system. However, Lee uses knowledge graphs to help automate mechanical parts design. (See e.g. fig. 10, illustrating a 2D design example for a bicycle frame.) Various mechanical relationships are described at pp. 832-33, e.g. Distance L1 L2, Angle L1 L2, Tangent L C*, Radius C R, etc. Additionally, Lee discloses the following further limitation which Srinivasan does not seem to disclose explicitly:
generating a geometry of a first component included in the first plurality of components based on the first knowledge model element.
P. 839, second col.: the described system uses a 2D feature section sketch as well as geometric constraints to develop a 3D feature volume, i.e. a three-dimensional geometry. See fig. 11 and accompanying description.
See also pp. 832-33 discussing “graph representations of constraints and rules” (equivalent to the recited “knowledge model elements”). Fig. 1 illustrates constraints (which are also boundary conditions) imposed on 1 and C2. Likewise, figs. 8 and 10 each illustrate constraints imposed on the geometry of a multi-part object by each constituent sub-part.
At the time of filing, it would have been obvious to a person of ordinary skill to combine the techniques described by Lee for knowledge based parametric design, i.e. generating 2D and 3D geometries based on a graph representation of constraints and rules, with the techniques for ontology creation described by Srinivasan. Such a combination would allow engineers to automate a tedious but non-creative part of their job: estimating product performance characteristics based on varying parameter choices. A knowledge-bases system such as the one described in Lee depends upon the availability of a suitable ontology/knowledgebase, (see e.g. pp. 832-33: “graph representations of constraints and rules”) however the generation of such an ontology/knowledgebase is largely beyond the scope of the Lee disclosure. Srinivasan teaches how to generate of such an ontology/knowledgebase automatically.
Although Lee describes the application of ontology-based design to mechanical systems, Borst extends this application to electrical and hydraulic systems, as illustrated in the figures below.

    PNG
    media_image2.png
    217
    664
    media_image2.png
    Greyscale
P. 374, table 1.

    PNG
    media_image3.png
    339
    590
    media_image3.png
    Greyscale
P. 375, fig. 8, illustrating mechanical, electrical, and hydraulic relationships (“connectivity type[s]”) in an ontology.

    PNG
    media_image4.png
    453
    701
    media_image4.png
    Greyscale
P. 391, fig. 22, illustrating a hydraulic/thermodynamic system design.

At the time of filing, it would have been obvious to a person of ordinary skill to apply the combined system of Srinivasan and Lee to hydraulic and electrical systems (as suggested by Borst). The following excerpt illustrates one motivation for using ontologies to support computer-assisted design:
“If ontologies are to enhance knowledge sharing and reuse by capturing intended meaning, the above-mentioned issues have to be confronted. Current information systems supporting complex tasks and domains they place most of the burden on the user. Intelligent support implies that this burden must be shifted back as much as possible towards the information system. Ontologies are a promising candidate to help achieve this...”. (P. 366, emphasis added.)
Shvaiko discloses the following further limitation which neither Srinivasan, nor Lee, nor Borst discloses explicitly:
generating an association between the first knowledge model element and a plurality of pre-existing knowledge models based on a statistical analysis of a plurality of text segments associated with the plurality of pre-existing knowledge models;
PP. 159-60: “Given two ontologies, a correspondence is a 4-uple:
(id, e1; e2; r),such that:• id is an identifier for the given correspondence;• e1 and e2 are entities, e.g., classes and properties of the first and the second ontology, respectively;• r is a relation, e.g., equivalence (=), more general ..., disjointness ...., holding between e1 and e2.The correspondence id; e1; e2; ri asserts that the relation r holds between the ontology entities e1 and e2.”

    PNG
    media_image1.png
    528
    1114
    media_image1.png
    Greyscale
Shvaiko, fig. 1 (p. 159), annotated by the Examiner.
While fig. 1 displays generating an ‘association’ between a “first knowledge model element” and one pre-existing knowledge model”, this process can be repeated for a plurality of pre-existing knowledge models. For instance, Shvaiko discusses matching tasks for three ontologies at p. 164, sec. 5.2 (mentioning the Google, Yahoo, and Looksmart web directories). Additionally, p. 168 discusses using “multiple sources, such as domain specific ontologies and upper level ontologies... [and] selecting one or a combination of these to use.” (Emphasis added.)The Examiner interprets “statistical analysis of a plurality of text segments” as encompassing each of the following techniques disclosed by Shvaiko: TF-IDF vectors with cosine similarity metrics, edit distance, substrings, and Levenstein distance (each disclosed at p. 161-62, see e.g. table 1).
At the time of filing, it would have been obvious to a person of ordinary skill to combine the techniques disclosed by Shvaiko for ontology matching with the combined system of Srinivasan/Lee/Borst because these techniques provide for ontology merging, allowing the system to take advantage of pre-existing domain specific ontologies, e.g. mechanical/electric/hydraulic-specific models, industry-specific models, or component manufacturer-specific models. All four disclosures pertain to ontologies.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vincent Gonzales whose telephone number is (571) 270-3837. The examiner can normally be reached on Monday-Friday 7 a.m. to 4 p.m. MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang, can be reached at (571) 270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Vincent Gonzales/Primary Examiner, Art Unit 2124